Citation Nr: 1622179	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-30 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral great toe frostbite.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from April 1954 to January 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously remanded by the Board in September 2015.  In a remand of the present issue on appeal, the Board requested that the Veteran be scheduled for an additional examination, but he failed to report to his scheduled examination without offering an explanation for such failure.  The Board finds that there has been substantial compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); 38 C.F.R. § 3.655.

Additionally, as noted in the September 2015 Board remand, the Veteran was scheduled for a hearing before the Board on August 7, 2015, but he neither appeared for the hearing nor requested to reschedule the hearing.  As such, his hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has bilateral great toe frostbite as a result of cold weather exposure during his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral great toe frostbite have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, the Veteran has been provided with all appropriate notification.  Neither the Veteran, nor his representative, has otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs) and VA treatment records have been obtained, to the extent available. 

Per the Board's September 2015 remand directives, the Veteran was scheduled to receive another VA examination in January 2016.  The Veteran failed to report to the examination without explanation.  When entitlement to a benefit based on an original claim for service connection cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination, or re-examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b).

"[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran, without good cause, failed to report to the scheduled examination.  Thus, despite VA's efforts to assist the Veteran in substantiating his claim, the Veteran's failure to cooperate and report to the examination has thwarted VA's efforts.  Without additional assistance from the Veteran, VA is unable to provide any additional assistance.  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has residuals of frostbite in his bilateral great toes, which he believes is the result of cold weather exposure during service.

A review of the Veteran's service treatment records from active service are silent for any complaints related to his feet or great toes, to include frostbite or any cold weather related injury.  His December 1957 discharge examination report documented that his feet were clinically evaluated as normal at that time.  During discharge examination, the Veteran reported in-service complaints of gonorrhea, frequent colds, and stomach trouble, but denied all other pertinent medical history.  The Board notes that the Veteran did not report any cold weather related injuries to his great toes.  Moreover, the Veteran specifically denied having experienced any foot trouble and denied having been advised to have any operations, to include amputation of his great toes, on a medical history survey completed in conjunction with his discharge physical. 

Post-service treatment records fail to show any treatment for his great toes for a number of years after service.  The first treatment related to the Veteran's great toes was in June 2010, when he complained of chronic great toe pain.  After evaluation, the evaluator's impression was "normal feet bilaterally."  At that time, the Veteran had not been in service for more than 52 years.  The Veteran filed his present claim for the first time in September 2010, more than five decades after separation from active service.  The Veteran stated in his claim that he was exposed to sub-zero weather while in Germany for active service, which led to frostbite.  

Later in September 2010, the Veteran was assessed with peripheral neuropathy in his great toes secondary to cold injury and "Onychomycosis x 2."  The examiner based this on the Veteran's reports that he had "[a]ching and burning pain around the big toenails for 52 years after he got Frost bite in Germany.  He was told by a doctor the only way to relieve [this] was to cut the toes off."  In May 2011, also based on the Veteran's report of history, the Veteran was assessed with the following: "1. Remote history of cold injury to feet; and 2. Peripheral sensory neuropathy to great toes bilateral secondary to #1."

The Veteran was provided with a VA examination in October 2012.  The VA examiner observed that the Veteran had never been diagnosed with any cold injuries.  The examiner also noted the Veteran's in-service treatment records were completely silent about cold injury issues, toe issues, or foot issues and the examiner highlighted the separation physical examination's silence as to any foot or toe injury and/or cold exposure.  The examiner found the Veteran's narrative was inconsistent with record documentation and with the examination.  The examiner noted the first documentation of possible cold injury was done in 2011 based on the Veteran's narrative alone.  However, the examiner found there were no signs or symptoms in the Veteran's right and left foot and after examination, opined that the Veteran did not meet the criteria for a diagnosis of frostbite.  

Upon review of the evidence of record, while the Board acknowledges that its September 2015 remand noted some deficiencies in the October 2012 examination report, the Board must decide the Veteran's claim based on the evidence of record, given the Veteran's failure to appear for a scheduled re-examination.  See 38 C.F.R. § 3.655.  With that said, the Board observes that the only medical etiological opinion of record that has reviewed the Veteran's entire claims file opines that the Veteran's claimed bilateral great toe condition is unrelated to his service. 

The Board acknowledges the Veteran's belief that his claimed bilateral great toe frostbite is related to his time in service, and the Veteran is considered to be competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  That is, he would be competent to report experiencing issues related to his toe.  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a toe disability such as frostbite or cold weather related injury, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, it is considered to be a complex medical question.  Thus, although the Board has carefully considered the Veteran's contentions suggesting that he has a bilateral great toe condition as a result of his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the internal functioning of a joint, something that is not readily perceivable by the use of a person's senses. 

The record contains no post-service evidence of complaints of issues related to his toes until 2010, over 52 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Only immediately before and after the Veteran filed his September 2010 claim for benefits did he clearly identify a history of bilateral great toe-related issues that had persisted continuously since active duty service.  While this fact is not dispositive on its own, it is a factor that weighs against the Veteran's claim.  

Moreover, although the Board acknowledges the Veteran was assessed with peripheral neuropathy secondary to cold injury in September 2010 and was assessed with remote history of cold injury to feet in May 2011, the evaluating physicians based these findings solely on the Veteran's reports and not upon a review of the Veteran's service treatment records, which are inconsistent with the Veteran's claims of cold weather related injuries.  

Here, the Board remanded the Veteran's claim to obtain a medical examination and opinion, because the evidence of record at the time of the remand was insufficient to support the grant of service connection.  However, the Veteran has failed to help VA support his claim by failing to attend a scheduled hearing and a scheduled examination.  Without assisting VA, the Veteran's claim is simply not substantiated by the evidence of record. 

Here several medical opinions are of record, all of which were provided by medical professionals who are presumed to have the training and expertise to opine on the etiology of the Veteran's bilateral great toe condition.  As such, each opinion is considered to constitute both competent and credible evidence, which is deemed to be probative.  However, the Board must determine what evidence is the most probative.  Ultimately, the Board finds the 2012 VA examination, in conjunction with the Veteran's absence of treatment and complaints related to his great toe during active service and decades after separation from active service, to be most probative.  

The Board concludes that the weight of the evidence is against service connection for claimed bilateral great toe frostbite, and the claim is therefore denied.







ORDER

Service connection for bilateral great toe frostbite is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


